UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6240



ALEXANDER JOHNSON,

                                              Plaintiff - Appellant,

          versus


JON OZMINT, Director, SCDC; STAN BURTT, Warden
of   Lieber   Correctional    Institute;   LISA
CARRINGTON,     Lieber     Inmate    Grievance
Coordinator;   J.   JENKINS,    Lieber   Inmate
Grievance Coordinator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(CA-03-3837-4-26BH)


Submitted:   May 19, 2005                     Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Johnson, Appellant Pro Se. Mary Bass Lohr, Thomas A.
Bendle, HOWELL, GIBSON & HUGHES, PA, Beaufort, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alexander Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Johnson v.

Ozmint, No. CA-03-3837-4-26BH (D.S.C. Jan. 25, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -